IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Xun F. Lin, Xian Mei Chen, Xun        :
Jing Lin, Mei L. Liu, Bao Yin         :
Huang, Jian Zhen Liu, and             :
Chang Pine Yang,                      :
                         Appellants   :
                                      :
            v.                        :
                                      :
The Board of Revision of Taxes        : No. 1261 C.D. 2015
of The City of Philadelphia           : Argued: February 8, 2016


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                             FILED: February 24, 2016


            Xun F. Lin, Xian Mei Chen, Xun Jing Lin, Mei L. Liu, Bao Yin
Huang, Jian Zhen Liu, and Chang Pine Yang (Landowners) appeal the Court of
Common Pleas of Philadelphia County’s (trial court) order affirming the Board of
Revision of Taxes of the City of Philadelphia’s (Board) denial of their petition
nunc pro tunc for tax abatement with regard to certain real properties situated in
Philadelphia, Pennsylvania. For the reasons that follow, we affirm.
                                         I.
             In April 2012, Landowners purchased the real properties situated at
916, 918, 920, 922 and 924 Green Street, Philadelphia, Pennsylvania, by individual
deeds subdividing the property previously deeded as 916924 Green Street. On
October 1, 2012, the Department of Licenses and Inspections issued Lin Xun Fu
separate building permits for each of the properties for “construction of a 3rd floor
addition with related interior/exterior improvements for use as a two dwelling units
[sic] and commercial.” (Reproduced Record [R.R.] at 21a25a.) Each of the
permits stated, “construction to be in accordance with Permit/Plans 414212.” (Id.
at 22a24a.) Regarding applications for exemptions, each permit provided, “Tax
Exemption (Abatement):          …Applications for all new construction and
commercial improvements are due within sixty (60) days of permit issuance.
Residential rehab and builder/developer applications are due by December 31 st of
the year of permit issuance.” (Id. at 21a24a.)


             Subsequently, on July 30, 2013, the Department of Licenses and
Inspections issued Lin Xun Fu a revised building permit with respect to 918 Green
Street describing the permit as “Revise[d] Permit 414215 to document floor plan
layout changes to residential portion of building.” (Id. at 26a.) The revised permit
contains the same language as the original permits regarding the deadline for filing
exemption applications.


             On December 23, 2013, the following applications for property tax
abatements were filed in the City of Philadelphia’s Office of Property Assessment
(Assessment Office): Xun Fu Lin for 916 Green Street; Xian Mei Chen and Xun



                                         2
Jing Lin for 918 Green Street; Mei L. Liu and Bao Yin Huang for 920 Green
Street; Jian Zhen Liu for 922 Green Street; and Chang Pine Yang for 924 Green
Street.    The Assessment Office denied the applications as untimely filed,
determining that they did not comply with the December 31st deadline governing
applications for residential rehabs.


              Landowners then appealed to the Board, seeking nunc pro tunc
approval1 of the tax abatement applications on the basis that they were filed
pursuant to Section 19-1303(2) of the Philadelphia Code2 to which no deadline

       1
         “[A]n appeal nunc pro tunc is intended as a remedy to vindicate the right to an appeal
where that right has been lost due to certain extraordinary circumstances.” Commonwealth v.
Stock, 679 A.2d 760, 764 (Pa. 1996).

       2
         Section 19-1303(2) of the Philadelphia Code, which was created for purposes of
preserving and improving the City’s residential neighborhoods, states in pertinent part:

              B. Eligible Neighborhoods.

                                             ***

                      (2) Therefore, person making improvements to eligible
              residential properties within the definition contained in this
              ordinance within any of the foregoing eligible neighborhoods, may
              apply for, and the Board of Revision of Taxes may grant, a real
              estate tax exemption upon such improvements in the amount and in
              the manner hereinafter provided.

              C. Definitions.

                     (1) In this Section the following definitions shall apply:

                             (a) Eligible residential property shall be any
              property containing one or more dwelling units located in an
              eligible neighborhood; or any property containing one or more
              dwelling units which has been, or, upon request, is, certified by the
(Footnote continued on next page…)

                                               3
(continued…)
           Department of Licenses and Inspections or by the Department of
           Health as unfit for human habitation; or any property containing
           one or more dwelling units which has been the subject of any order
           to be vacated, condemned, or demolished by reason of
           noncompliance with laws, ordinances, or regulations of the City of
           Philadelphia.

                          (b) Reserved.

                          (c) Improvements shall be any repairs,
           constructions, or reconstruction, including additions and
           alterations, which have the effect of rehabilitating a structure so
           that it becomes habitable or attains a higher degree of housing
           safety, health or amenity, or is brought into compliance with the
           laws, ordinances, or regulations of the City of Philadelphia.
           Ordinary upkeep and maintenance shall not be deemed an
           improvement.

                                          ***

           F. Procedure for Obtaining Exemption.

                   (1) At the time a building permit for the construction of an
           improvement, for which exemption is desired, is approved, the
           permit issuing division of the Department of Licenses and
           Inspection [sic] shall notify, in writing, the taxpayer of the
           possibility of an exemption under this ordinance, the taxpayer shall
           apply to the Board of Revision of Taxes for such exemption. The
           application shall be in writing upon forms prescribed by the Board
           of Revision of Taxes.

                  (2) The Board of Revision of Taxes shall determine
           whether the exemption shall be granted. A copy of the approved
           request for exemption shall be forwarded by the Board of Revision
           of Taxes to the taxpayer.

                  (3) The Board of Revision of Taxes in determining whether
           the exemption shall be granted shall inquire of the Department of
           Revenue of the City of Philadelphia whether the taxpayer is
           indebted to the City or School District of Philadelphia for or on
(Footnote continued on next page…)

                                            4
applies. The Board, after reviewing the parties’ memoranda of law, affirmed
without further explanation, and an appeal was taken to the trial court.


              On the civil cover sheet that was filed in the trial court, the plaintiff’s
name is listed as “XUN F. LIN,” and the total number of plaintiffs is denoted as
one. (Certified Record [C.R.], Civil Cover Sheet.) The notice of appeal filed with
the trial court also listed Xun Fu Lin as the sole appellant and stated, in pertinent
part: “Appellant, Xun Fu Lin, hereby appeals the adjudication of the BOARD OF


(continued…)
              account of any delinquent taxes, charges, fees, rents or claims.
              The Board of Revision of Taxes shall withhold approval of the
              application until the taxpayer pays or enters into an agreement with
              the City of Philadelphia to pay the tax, charge, fee, rent or claim.
              The Board of Revision of Taxes shall withdraw approval where the
              taxpayer fails to pay delinquent taxes, charges, fees, rents or claims
              during the exemption period or fails to comply with his agreement
              to pay as provided herein. Any withholding or withdrawal of the
              exemption by the Board of Revision of Taxes pursuant to this
              subsection shall not be construed to stay the tolling of the
              exemption period for which a taxpayer would otherwise qualify.

                      (4) Upon completion of the improvement, the taxpayer
              shall notify the Board of Revision of Taxes, so that the Board may
              assess the improvements separately for the purpose of calculating
              the amount of assessment eligible for exemption.

                     (5) The Board of Revision of Taxes shall notify the
              taxpayer of the amount of assessment eligible for exemption.

                      (6) Appeals from the reassessment and the amount eligible
              for the exemption may be taken by the City or by the Taxpayer as
              provided by law.

Philadelphia Code §19-1303(2).




                                                5
REVISION OF TAXES made on November 31, 2013….”                      (C.R., Notice of
Appeal.) Nonetheless, the properties at issue were indicated to be 916924 Green
Street.


             During oral argument, Landowners’ counsel presented argument with
regard to all five properties, stating “This is a little complicated because it was one
property subdivided into five recently, so there’s five building permits here, but
somehow the [Board] denied it under one account number for the unsubdivided
property, but there’s five.” (R.R. at 105a.) At no time before the trial court did
opposing counsel object or otherwise suggest that the other Landowners were not
parties to the appeal.


             Ultimately, the trial court affirmed the Board’s decision, reasoning
that pursuant to Philadelphia Code Section 19-1303(2), the Department of Licenses
and Inspection was required to and did notify Landowners of the possibility of an
exemption, including the requirement that applications be filed by December 31st
of the year in which the permits were issued—that is, December 31, 2012.
Because Landowners’ applications were not filed until December 2013, nearly one
year after they were due, the trial court found them untimely. Because the trial
court determined that the Philadelphia Code vests the grant or denial of tax
abatements with the Board, as well as the manner in which they are reviewed and
granted, the trial court upheld the Board’s imposition of the December 31 st
deadline, despite the fact that the deadline did not expressly appear in Section 19-
1303(2) of the Code. Further, the trial court determined that Section 8-407 of the
Philadelphia Code, which was once a component of the Plumbing Code, no longer



                                          6
existed as it was repealed in the 1990s and, at any rate, it was inapplicable. With
respect to nunc pro tunc relief, the trial court found that regardless of whether
Landowners were confused and, therefore, believed that a 60-day deadline applied,
they did not satisfy even that deadline. This appeal followed.3


                                              II.
                                               A.
              On appeal,4 we first address the School District of Philadelphia’s
(District)5 contention that because Xun F. Lin is the only Landowner who is
properly a party to this appeal, the only issues before us are those involving 916


       3
           Mr. Lin filed a motion for reconsideration, asserting the following, additional
arguments: (1) because the application for 918 Green Street was revised on July 30, 2013, the
appropriate deadline for that property was December 31, 2013; (2) because all of the building
permits are related, the revised permit for 918 Green Street effectively revised all permits,
thereby providing a deadline of December 31, 2013, for all properties; and (3) nunc pro tunc
relief is appropriate because, in addition to being confused by the lack of a deadline in Section
19-1303(2)(F)(1) of the Philadelphia Code, that section was amended sometime during 2012 to
change the deadline from 60 days to December 31st, thereby compounding Landowners’
confusion. In a supplemental memorandum of law, Mr. Lin also asserted that Section 8-407 of
the Philadelphia Code “prohibits administrative agencies such as [the Assessment Office] from
legislating or promulgating regulations without notice and public hearings thereon.”
(Supplemental Memorandum of Law, at 2.) Although Mr. Lin cited Section 8-407 of the
Philadelphia Code, he actually relied upon and quoted the language contained in Section 8-407
of the Philadelphia Home Charter. Regardless, the trial court denied this motion.

       4
         In cases where the trial court does not permit an untimely appeal to be filed nunc pro
tunc, our review is limited to determining whether the trial court abused its discretion or
committed an error of law. Maxion v. Department of Transportation, Bureau of Driver
Licensing, 728 A.2d 442, 444 n.3 (Pa. Cmwlth. 1999).

       5
        By order dated December 29, 2015, this Court granted the District’s motion to be
deemed a party in the action, noting that it was a party before the trial court.




                                               7
Green Street. Specifically, the District claims that although all Landowners were
parties to the appeal before the Board, only Mr. Lin appealed the Board’s decision
to the trial court and, therefore, only he is a proper party in the instant appeal.


             This argument was not raised before the trial court.             Normally,
“[i]ssues not raised in the lower court are waived and cannot be raised for the first
time on appeal.” Pa. R.A.P. 302(a); see Siegfried v. Borough of Wilson, 695 A.2d
892, 894 (Pa. Cmwlth. 1997) (“The appellate court may sua sponte refuse to
address an issue raised on appeal that was not raised and preserved below….”).
Despite the fact that Mr. Lin was the only appellant listed on the civil cover sheet,
his counsel, who represented all Landowners, advanced both written and oral
arguments in favor of all of his clients. Indeed, during oral argument, he made
clear that five properties were at issue, and the trial court issued a ruling and
opinion which substantively addressed all of the properties. At no point in time did
opposing counsel object.


             Countervailing the normal argument that issues not raised below will
not be considered, a party’s failure to file a timely appeal “renders [its] subsequent
appeals untimely and deprives [our Supreme Court] and the lower courts of
jurisdiction to grant the relief requested in those appeals.” Lincoln Philadelphia
Realty Associates I v. Board of Revision of Taxes of City and County of
Philadelphia, 758 A.2d 1178, 1192 (Pa. 2000). As such, where a jurisdictional
issue is present, a court may raise the matter sua sponte, and it is clear that
jurisdiction may not be conferred by the parties’ failure to raise the issue below.
Lashe v. Northern York County School District, 417 A.2d 260, 263 (Pa. Cmwlth.



                                            8
1980) (en banc); see also Pheasant Run Civic Organization v. Board of
Commissioners of Penn Township, 430 A.2d 1231, 1233 n.4 (Pa. Cmwlth. 1981).
In this case, it is clear from the caption and from the civil cover sheet that Mr. Lin
is the only Landowner who appealed to the trial court.            Because the other
Landowners were not parties to the appeal pending before the trial court, they
cannot now join the appeal pending before this Court.


                                         B.
             Having determined that only Mr. Lin is a party to the instant appeal,
we next address his argument that the tax abatement application with respect to
916 Green Street was timely filed in December 2013 because a revised permit was
issued for the work in July of that year. In support of this argument, Mr. Lin
highlights the language of the revised permit, stating: “Applications for all new
construction and commercial improvements are due within sixty (60) days of
permit issuance. Residential rehab and builder/developer applications are due by
December 31st of the year of permit issuance.” (R.R. at 26a.) In other words, Mr.
Lin suggests that each time a permit upon which a tax abatement application is
based is amended, the deadline for filing the application extends.


                                          1.
             Notably, this argument was not presented before the Board and was
raised before the trial court for the first time in Mr. Lin’s motion for
reconsideration, after the trial court issued its decision. This Court has previously
held that where an issue which could have been raised earlier is raised for the first
time in a motion for reconsideration, it is not preserved for appellate review. See



                                          9
Bedford Downs Management Corporation v. State Harness Racing Commission,
926 A.2d 908, 924 (Pa. 2007) (“[I]ssues raised for the first time in a
reconsideration request, after the agency has issued its adjudication, cannot be
regarded as raising the issues while the matter was before the agency.”); Ramsey v.
Pennsylvania Milk Marketing Board, 572 A.2d 21, 25 (Pa. Cmwlth. 1990);
Frankford Hospital v. Department of Public Welfare, 466 A.2d 260, 262 (Pa.
Cmwlth. 1983); see also Rabatin v. Allied Glove Corporation, 24 A.3d 388, 391
(Pa. Super. 2011) (“While the issue was included in the subsequently filed motion
for reconsideration, issues raised in motions for reconsideration are beyond the
jurisdiction of this Court and thus may not be considered by this Court on
appeal.”).   But see Cagnoli v. Bonnell, 611 A.2d 1194, 119596 (Pa. 1992)
(suspending this general rule where an “appellant’s first opportunity to raise these
issues was at the time of filing his [m]otion for [r]econsideration.”). Not only did
Landowners fail to raise this issue before the Board, Mr. Lin also failed to raise it
before the trial court until after a decision was issued in the matter, despite the fact
that there was ample opportunity to do so from the outset.


                                           2.
             Regardless, we find the argument without merit. Article VIII, Section
2(b)(iii) of the Pennsylvania Constitution authorizes the General Assembly to
“[e]stablish standards and qualifications by which local taxing authorities may
make uniform special tax provisions applicable to a taxpayer for a limited period of
time to encourage improvement of deteriorating property or areas by an individual,
association or corporation, or to encourage industrial development by a non-profit
corporation.” Pa. Const. art. VIII, §2(b)(iii). Pursuant to this authorization, the



                                          10
General Assembly enacted the Local Economic Revitalization Tax Assistance Act
(Act)6, Section 6(a) of which sets forth the procedure for obtaining an exemption:

                     Any person desiring tax exemption pursuant to
               ordinances or resolutions adopted pursuant to this act,
               shall notify each local taxing authority granting such
               exemption in writing on a form provided by it submitted
               at the time he secures the building permit, or if no
               building permit or other notification of new construction
               or improvement is required, at the time he commences
               construction. A copy of the exemption request shall be
               forwarded to the board of assessment and revision of
               taxes or other appropriate assessment agency. The
               assessment agency shall, after completion of the new
               construction or improvement, assess separately the new
               construction or improvement and calculate the amounts
               of the assessment eligible for tax exemption in
               accordance with the limits established by the local taxing
               authorities and notify the taxpayer and the local taxing
               authorities of the reassessment and amounts of the
               assessment eligible for exemption. Appeals from the
               reassessment and the amounts eligible for the exemption
               may be taken by the taxpayer or the local taxing
               authorities as provided by law.


72 P.S. §4727(a) (emphasis added).


               Further, Section 2 of the Act, 72 P.S. §4723, provides, “This act shall
be construed to authorize local taxing authorities to exempt new construction in
deteriorated areas of economically depressed communities and improvements to
certain deteriorated industrial, commercial and other business property thereby


      6
          Act of December 1, 1977, P.L. 237, as amended, 72 P.S. §§47224727.




                                             11
implementing Article VIII, section 2(b)(iii) of the Constitution of Pennsylvania.”
72 P.S. §4723.


             The plain language of Section 6(a), pursuant to which the Philadelphia
City Council enacted Section 19-1303(2) of the Philadelphia Code, makes clear
that applications for exemptions must be submitted “at the time [an applicant]
secures the building permit.” 72 P.S. §4727(a). It contains no language providing
for extensions based upon the issuance of revised permits. Carried to its logical
end, Mr. Lin’s interpretation would enable an applicant who is time-barred from
filing an application to set the deadline anew, simply by making a trivial change to
its plans.


             There may well be circumstances, including those of the instant case,
in which a revised permit is issued based upon plans amended in good faith.
However, both Section 6(a) of the Act and Section 19-1303(2)(F)(4)(6) of the
Philadelphia Code account for this situation. Specifically, Section 6(a) of the Act
provides that after completion of the improvement, the assessment agency must
assess the improvement and calculate the amount of the assessment eligible for tax
exemption. If the landowner disagrees with the assessment, he may appeal to the
local taxing authority. In this way, assessments are based on the improvement as
actually completed, not as envisioned in the original plans.


             In the event an assessment is calculated based on the latter instead of
the former, a landowner’s remedy is to file an appeal, during which a revised
building permit would certainly be relevant for purposes of establishing the nature



                                         12
of the improvement and, therefore, the calculation of the exemption-eligible
assessment. However, the fact that a revised permit is issued has no relevance to
the due date of an application, as that application is not acted upon until
completion of the work—be it pursuant to the original permit or a revised permit.


                                             C.
              In passing, Mr. Lin compares Section 19-1303(2) of the Philadelphia
Code to Section 19-1303(3) regarding real-estate tax exemptions on improvements
to deteriorated industrial, commercial and other business properties. He claims
that because Section 19-1303(3) specifies a 60-day deadline for filing abatement
applications,7 whereas Section 19-1303(2) is silent, no deadline governs the filing
of applications for abatements with regard to improvements on residential
properties. This position implies that a residential property owner who makes an
improvement may file an application for abatement at any time, including after the
exemption period began and after the associated tax years have ended.


       7
        Section 19-1303(3)(D)(3)(a) applies to improvements to deteriorated industrial,
commercial and other business properties and provides, in pertinent part:

                      At the time a building permit for the construction of an
              improvement is applied for, the Department of Licenses and
              Inspections shall notify the applicant by a printed notice of the
              possibility of a tax exemption under this bill. Within sixty (60)
              days of the date the building permit is issued, the taxpayer shall
              apply to the Board of Revision of Taxes for such exemption. The
              application shall be in writing upon forms prescribed by the Board
              of Revision of Taxes and must be filed within the specified time
              period.

Philadelphia Code §19-1303(3)(D)(3)(a).




                                             13
                 The absence of a provision in the Philadelphia Code regarding when
applications for residential exemptions must be filed does not mean that there are
no filing deadlines. Section 6(a) of the Act, pursuant to which Section 19-1303(2)
of the Philadelphia Code was enacted, requires abatement applications to be
“submitted at the time [one] secures the building permit.” 72 P.S. §4727(a). Mr.
Lin’s submission nearly 15 months after he obtained a building permit does not
satisfy this criteria alone.


                                                  D.
                 Next, Mr. Lin asserts that in interpreting Section 19-1303(2) of the
Philadelphia Code to impose a 60-day deadline or a December 31st deadline, the
Assessment Office has violated Section 8-407 of the Philadelphia Home Charter8

       8
           Specifically, Section 8-407 of the Philadelphia Home Charter states, in pertinent part:

                 § 8-407. Regulations.

                 Except as otherwise provided in this charter, in the adoption of
                 regulations, the following procedure shall apply:

                         (a) The department, board or commission promulgating the
                 regulations shall first submit them for approval to the Law
                 Department and upon receiving such approval file them with the
                 Department of Records where they shall be available for public
                 inspection for thirty days;

                         (b) The Department of Records shall give public notice of
                 such filing by advertising in the three daily newspapers of the City
                 having the largest paid circulation the fact that regulations relating
                 to a particular subject have been filed with it, and that any person
                 affected thereby may request a hearing. Council may by ordinance
                 adopted by a vote of two-thirds of all of its members specify
                 different or additional requirements for providing public notice of
                 the filing of regulations and the availability of a hearing, in
(Footnote continued on next page…)

                                                  14
prohibiting administrative agencies from legislating and from promulgating
regulations outside of the proper rulemaking procedures.


              Essentially, Mr. Lin argues that because Section 19-1303(2)(F)(4)(6)
of the Philadelphia Code does not provide for a specific deadline, the Assessment
Office has “legislated” by imposing a deadline of either 60 days from the date on
which a permit was issued or on December 31st of the year in which a permit was
issued. However, as we discussed above, this issue is waived because it was not
presented in any context before the Board, and it was raised before the trial court
for the first time in Mr. Lin’s motion for reconsideration. See Bedford Downs
Management Corporation, 926 A.2d at 924; Ramsey, 572 A.2d at 25; Frankford
Hospital, 466 A.2d at 262.


              Further, the record is devoid of any evidence supporting the argument
that the deadlines were not established in accordance with Section 8-407 of the
Philadelphia Home Charter—not unsurprising given that this argument was not
raised until after the trial court rendered its decision.              The only statements
regarding the violation of the Home Charter which, albeit, at times, was incorrectly

(continued…)
              accordance with applicable law. Any such ordinance may include
              a requirement that notice be posted on the City’s website….

Philadelphia Home Charter §8-407(a)(b); see also Philadelphia Home Charter §8-407 ann. 2
(“Administrative agencies may not legislate. However, they may when appropriately authorized
by this Charter, or by statute or ordinance, define and apply through administrative regulations
standards established by this Charter or by legislation. Thus regulations afford a means for an
administrative agency to exercise powers and to perform duties of law administration and
enforcement imposed upon and vested in it by this Charter or by statute or ordinance.”).




                                              15
identified as the Philadelphia Code, appear in the supplemental memorandum of
law filed with the trial court, the statement of errors complained of on appeal, and
in Mr. Lin’s brief before this Court. However, it is axiomatic that statements in
briefs or legal memoranda do not constitute evidence of record upon which
decisions can be based. See Erie Indemnity Company v. Coal Operators Casualty
Company, 272 A.2d 465, 467 (Pa. 1971) (“[B]riefs are not part of the record, and
the court may not consider facts not established by the record.”); Sanders v.
Workers’ Compensation Appeal Board (Marriott Corporation), 756 A.2d 129, 133
(Pa. Cmwlth. 2000) (“[B]riefs filed in this [C]ourt are not part of the evidentiary
record and assertions of fact therein which are not supported in the evidentiary
record created below may not form the basis of any action by this [C]ourt.”).9


                                              E.
              Insofar as Mr. Lin claims that he was entitled to nunc pro tunc relief
because the Assessment Office’s permit form, advising of the deadlines, was
confusing and misleading, we disagree. While a notice which is confusing with
regard to deadlines for seeking administrative relief may serve as a basis for
granting nunc pro tunc relief, see Dwyer v. Department of Transportation, Bureau


       9
         Moreover, it is questionable whether Mr. Lin’s statement of errors complained of on
appeal was sufficient to preserve this issue for our review in that it incorrectly relied upon
Section 8-407 of the Philadelphia Code rather than the Philadelphia Home Charter. Vague
statements of errors complained of on appeal are waived because “[w]hen a trial court has to
‘guess’ what issues an appellant is appealing, that is not enough for meaningful review.” Caln
Nether Co. v. Board of Supervisors, Thornbury Township, 840 A.2d 484, 490 (Pa. Cmwlth.),
appeal denied, 856 A.2d 835 (Pa. 2004). Here, it is clear that the trial court had to “guess”
which provision Mr. Lin relied upon, as it noted that the relevant portion of the Plumbing Code
was previously repealed. Ultimately, however, we need not address this issue as Mr. Lin
otherwise failed to preserve it.



                                              16
of Driver Licensing, 849 A.2d 1274 (Pa. Cmwlth. 2004) (en banc), here, any
alleged confusion is immaterial. As the trial court highlighted, it is irrelevant
whether Mr. Lin mistakenly believed that a 60-day deadline applied to his
application rather than the December 31, 2012 deadline, because he failed to
satisfy either deadline and, in fact, did not file an abatement application until
December 23, 2013, nearly a year after it was due.


            Accordingly, we find that the trial court did not abuse its discretion or
commit an error of law in interpreting the deadlines imposed pursuant to Section
19-1303(2) of the Philadelphia Code and, therefore, we affirm its decision denying
Mr. Lin’s appeal.




                                      DAN PELLEGRINI, Senior Judge




                                        17
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Xun F. Lin, Xian Mei Chen, Xun        :
Jing Lin, Mei L. Liu, Bao Yin         :
Huang, Jian Zhen Liu, and             :
Chang Pine Yang,                      :
                         Appellants   :
                                      :
             v.                       :
                                      :
The Board of Revision of Taxes        :
of The City of Philadelphia           : No. 1261 C.D. 2015




                                  ORDER


             AND NOW, this 24th day of February, 2016, the order of the Court
of Common Pleas of Philadelphia County in the above-referenced matter is hereby
affirmed.




                                      DAN PELLEGRINI, Senior Judge